FILED
                            NOT FOR PUBLICATION                             DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50572

               Plaintiff - Appellee,             D.C. No. 8:12-cr-00028-JVS

  v.
                                                 MEMORANDUM*
JOSE SEDANO-CHAVEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jose Sedano-Chavez a appeals from the district court’s judgment and

challenges his guilty-plea conviction for aiding, assisting, and conspiring to permit

certain aliens to enter the United States, in violation of 8 U.S.C. § 1327. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sedano-Chavez contends that his guilty plea was not knowing and voluntary

because his background and lack of education makes it unlikely that he understood

the proceedings and because he did not believe he had committed a crime. We

review de novo whether a defendant’s guilty plea was voluntary. See United States

v. Gaither, 245 F.3d 1064, 1068 (9th Cir. 2001). The record reflects that Sedano-

Chavez understood the proceedings and the elements of the crime with which he

was charged, and that he admitted he knew he was assisting an alien, who was

inadmissible, to enter the United States. The district court properly concluded that

Sedano-Chavez’s plea was knowingly and voluntarily made.

      AFFIRMED.




                                          2                                   12-50572